Citation Nr: 0906932	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left foot injury with traumatic arthritis, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Susan Saidel, Widener 
University School of Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The Veteran appeared for a 
Travel Board hearing in January 2009.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of a left foot 
injury encompass severe arthritis, but without evidence of 
ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left foot injury with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in a May 2007 letter.  In this letter, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate notice in increased 
evaluation cases requires that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While the May 2007 notice letter does not meet all of the 
requirements of Vazquez-Flores, corrective action was taken 
in this case.  The Board notes that the Veteran was first 
provided with the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 in September 2005 Statement of the Case.  In June 
2008, the RO cited to Vazquez-Flores in issuing a notice 
letter that included the provisions of Diagnostic Code 5271, 
as well as a description of both the types of evidence (lay, 
medical, and laboratory) that might support his claim and the 
importance of evidence showing the impact of the disability 
and symptoms on employment and daily life.  This letter was 
followed by readjudication in an October 2008 Supplemental 
Statement of the Case.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's relevant VA, private, and Social 
Security Administration (SSA) records have been obtained.  
Additionally, he was afforded a VA examination in March 2007.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where the particular disability for which the Veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.

In the present case, the RO granted service connection for a 
left foot injury in a June 1987 rating decision on the basis 
of in-service treatment for degenerative joint disease of the 
subtalar joint during basic training.  A zero percent 
evaluation was assigned as of June 1987.  The RO increased 
this evaluation to 10 percent, effective from June 1987, in a 
September 1987 rating decision based upon pain and ankle 
range of motion findings from a July 1987 VA examination.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, 4.45.  In June 1997, the RO again 
increased this evaluation to 20 percent, effective from 
November 1996, following a January 1997 VA examination 
showing further limitation of left ankle motion.

The RO has consistently rated this disability by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limitation 
of left ankle motion.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
this section, a maximum 20 percent evaluation is warranted 
for marked limitation of motion. 

The only basis for an increased evaluation for a left ankle 
disability is Diagnostic Code 5270, under which a 30 percent 
evaluation is assigned for ankylosis in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between zero 
and 10 degrees.  In the present case, however, the Board 
notes no evidence of ankylosis of the left ankle, from the 
March 2007 VA examination addressing this disorder or 
elsewhere in the outpatient treatment reports of record.  

The final inquiry for the Board is whether this disability 
should be evaluated as a foot disability, as Diagnostic Code 
5284 allows for a 30 percent evaluation for severe foot 
disabilities.  A review of the claims file, however, 
consistently shows that the severe arthritic changes of the 
subtalar joint have primarily affected the ankle, rather than 
the foot.  The March 2007 VA examination revealed extensive 
degenerative joint disease of the left ankle but relatively 
mild effects on the left foot, including mild pes planus, a 
mild antalgic gait, mild shoe wear in the lateral margin of 
the left heel, a non-tender callus, normal weightbearing and 
non-weightbearing alignment of the Achilles tendon, no varus 
or valgus deformity, and no pain of the Achilles tendon with 
manipulation.  Also, manipulation of the foot and Achilles 
tendon did not cause any discomfort.  Overall, these findings 
are in no way consistent with a severe foot, as opposed to 
ankle, disability.  

Moreover, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability rating.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for residuals of a left foot injury with 
traumatic arthritis, and the claim for that benefit is 
denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for residuals of a 
left foot injury with traumatic arthritis, currently 
evaluated as 20 percent disabling, is denied.


REMAND

During his January 2009 Travel Board hearing, the Veteran 
mentioned treatment for hypertension from "Dr. Verretta 
Light" and Dr. James W. Lewis immediately following service.  
It is not clear from the Veteran's testimony whether records 
of such treatment are available, but efforts should be made 
to obtain such records.  38 C.F.R. § 3.159(c)(1) (2008).

Given that the requests for additional in-service and post-
service treatment records may lead to evidence supporting the 
Veteran's claim for service connection for hypertension, he 
should be afforded a VA cardiovascular examination in 
conjunction with his claim.  38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  After securing a signed release form, 
with full address information, all 
records of medical treatment from Dr. 
Light and Dr. Lewis should be requested. 
All outstanding records of treatment 
received by the Veteran at the 
Philadelphia VAMC also should be 
obtained. All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran should be afforded 
a VA cardiovascular examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
hypertension.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
hypertension is etiologically related to 
the Veteran's period of active service. 
The examiner should further comment on 
whether it is at least as likely as not 
that the service-connected residuals of a 
left foot injury caused an permanent 
increase in severity of the hypertension. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim for 
service connection for hypertension 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


